DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/093,585, filed on 03/16/2017.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshii (US 2009/0059030 A1).
Regarding Claims 1, 10, 11, Hoshii discloses an image processing apparatus, method/CRM (e.g. Fig. 1) comprising: an acquisition unit configured to acquire a 
Regarding Claim 2, Hoshii discloses the generation unit generates, as the correction image, an image in which the brightness is changed in accordance with irregularity of at least part of the object (e.g. Fig. 37 and Paragraph [0188-0194]).
Regarding Claim 4, Hoshii discloses the specifying unit specifies a face of a person as the region in the object in the captured image (e.g. Fig. 3 and Paragraph [0065, 0066]).
Regarding Claim 5, Hoshii discloses the generation unit generates, as the correction image, an image in which brightness of a region of a object that is not a person in the captured image is not changed (e.g. Fig. 14 and Paragraph [0113-0116]).
Regarding Claim 9, Hoshii discloses the specifying unit specifies a region of a face of the subject (e.g. Fig. 3 and Paragraph [0065, 0066]).

Allowable Subject Matter
Claims 3, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicant asserts that the office has not established a prima facie case of anticipation and traverses the rejections for the following reasons:
Applicant argues that Hoshii does not disclose “to generate a correction image in which brightness of at least part of the specified region in the captured image is changed using pixel values of pixels in the captured image.” As recited in claims 1, 10 and 11.
However to be clear, “to generate a correction image” is not equivalent to “to generate a brightness correction image” nor “a brightness changing image”; the recited limitations are interpreted as “to generate a correction image in which brightness, of at least part of the specified region in the captured image is changed, using pixel values of pixels in the captured image.” in broadest reasonable interpretation.
As in previous office action, [0086] of Hoshii discloses to generate a face shape correction image (e.g. “The face shape correcting unit 400 includes, as program modules, a transformed shape setting section 410, a face area adjusting section 430, a transformation area setting section 440, a transformation area dividing section 450, a division area transforming section 460, and a transformation amount setting section 490.”…“An image is transformed by the transforming section 460. Thus, the transformation area dividing section 450 and the division area transforming section 460 may be referred to a face transforming and correcting section.”) Such correction image generation also can be further explained more clearly in the process chart (Fig. 8) of a corrected print process. In order to generate a face shape correction image, the face area adjusting section 430, included in the face shape correcting unit 400, sets a specific area SA within the transformation area TA, and Paragraph [0130-0134] describes to select pixels that are used for calculating the evaluation value from among pixels constituting the target image TI; the target image TI or specific area SA before and after adjustment is changed by calculating evaluation value from among pixels selected; and such evaluation value can be brightness (e.g. Paragraph [0136], “for other human races, different evaluation values (for example, luminance, brightness, or the B value) are used.”).
Therefore, the previous office action has shown that Hoshii discloses all of the claimed limitations in the independent claims 1, 10, 11 and establish a prima facie case of anticipation, and all the rejections above are remained. 
 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiong (US 2016/0224853) discloses a face model data by setting position of a light source;
Kornilov (US 2016/0217609 A1) discloses generating a face image based on a face model.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485